                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA

SDCO Hills of Corona, Inc                                         c~s~: NUMs~,u
                                                                                  1?DCV 19-01614-CAS(SPx)
                                                 PLAtN~c~r~r(s)
                               v
Bryan Williams,
                                                                           ORDER RE REQUEST TO PROCEED
                                                                                IN FORMA PAUPERIS




IT IS ORDERED that the Kequest to Proceed If~~ For~r~a Paupet~is is hereby GRAN'1'~;ll.



          Date                                                     United States Magistrate Judge


IT IS RECOMMENDED that the Request to Proceed Ire Forrfia Pauperis be DENIED for the following reason(s):
          ~ Inadequate showing of indigency                          ~istrict Court lacks jurisdiction
               Legally and/or factually patently frivolous           ~ Immunity as to
               Other:


         c~n,n~t„cs:
                        Sec. c~ ~ ~.~,.,.~~a.,~ y,~                ~~~5e~(. D~~C.e1.
      6z~.,~,..,~c                 ~s~. ~ ~~,~ C~.—~—

           ~„~..s~ -z~, -~.ot~
          Date                                                       United States Magis rate Judge


IT IS ORDERED that the Request to Proceed Ire 1'or~~in Pauperis is hereby:
          ~ GRAN'I'Ell
         ~ DENIL,D (see comments above). IT IS FURTHER ORDERED that•
         XX
                  ~ Plaintiff SHALL PAY THE 1~ILING FEES IN PULL within 30 days or this case will be dismissed.
                  ❑ 'Phis case is hereby DISMISSL;ll immediately.
                  ~ 'Phis case is hereby R~MAND~,D to state court.
                   XX

           August 29, 2019                                           Christina A. Snyder
          Date                                                       United States DisU~ict Judge

GV 73(08/16)                            ORDER RF. REQUEST TO PROCEED IN FORMA PA[IPERIS
